CaSe: 1219-CV-00318-SL DOC #Z 1-3 Filed: 02/711/19 l Of lO. PHQG|D #Z 71

AGREEN|ENT GOVERN|NG THE DUT|ES, POWERS AND RESPONSI'BIL[T|ES
OF THE CUYAHOGA COUNTY PROSECUTOR'S' OFFlCE AND DEPARTMENT OF LAW

 

This binding Agreement is entered by and between the Cuyahoga County Prosecutor's
Office, Cuyahoga County Executive's Office, Cuyahoga County Council and Cuyahoga County
Department of Law (co||ective|y, the ”Pa rties”), effective September 15, 2013. l

WHEREAS, the citizens of Cuyahoga County, desiring to exercise the powers of home ruie,'

adopted a County Charter, effective Janua'ry 1, »2011; and

WHEREAS, R.C. 309.08.(A) states in pertinent part:_

The prosecuting attorney may inquire into the commission of
crimes within the county. The prosecuting attorney shall prosecute,
on behalf of the state, all complaints, suits,_and controversies in
which the state is a party, except for those required to be
prosecuted by a special prosecutor pursuant to Section 177.03 of
the Revised Code or by the attorney general pursuant to Section
109.83 of the Revised Code, and other suits, matters, and
_ controversies that the prosecuting attorney is required to
prosecute within or outside the county, in` the probate court, court
of common p|.eas, and 'court.of appeals. |n conjunction with the '
attorney genera|, the prosecuting attorney shall prosecute in the
supreme court cases arising in the prosecuting attorney's county}
except for those cases required to be prosecuted by a special
prosecutor pursuant to Section 177.03 of the Revised Code or by

the attorney general pursuant to Section 109.83 of the Revised
Code;

.WHEREAS, R.C. 309.09(_A) states in pertinent part:'

The prosecutingattorney shall be the legal adviser of the board of
county commissioners, board of e|e.ctions, all other county officers
and boards, and all tax-supported public iibraries, and any ofthem
may require writtenopinions or instructions from the prosecuting
attorney in matters connected with_ their official Vduties. The
prosecuting attorney shall prosecute -and defend all suits and
actions that any such oft`lcer, board, or tax-supported»public library
directs or to which it is a party, and no county officer may employ

 

AGREEMENT Govenum<s ms Dunss, Powsns mo RcsPoNsilemss oi='rHE CurAHoGACouNrr Pnostcuron's OFFlce ANo pavement or LAw
FAGE 1 or 10

CaSe: 1219-CV-00318-_SL DOC #Z 1-3 Filed: 02/11/19 2 Of lO. Page|D #Z 72

any other counsel or-attorney at the expense ofthe county, except
as provided in Section 305. 14 ofthe Revised Code.

WHEREAS, R.C. 309.09(€) states in pertinent part:

Wheneverthe board of county commissioners em ploys an attorney
other than the prosecuting attorney of the county, without the
authorization of the court of common pleas as provided in Section
305.14 ofthe Revised'Code, either for a particuiar matter or on an
annual basis, to represent the board in its official capacity and to
advise .it on legal matters, the board shall enter upon its journal an
order of the board in which the compensation to be paid for the
legal services shall be fixed. -The compensation shall be paid from
the county general fund. The total compensation paid, in any year,
by the board for legal services under this division shall not exceed
the total annual compensation ofthe prosecuting attorney for that
county. -

`WHEREAS, Section 4.01 of the Cuyahoga County Charter states:

_ The Prosecuting Attorney shall be elected, and the duties of that

' office, and the compensation therefor, including provision for the
employment ofoutside counsel, shall continue to be determined in
the manner provided by general law.

WHEREAS, Section 5.06 of the Cuyahoga County Charter states:

The Director of Law shall be the legal advisor to and representative
of the County Executive and County Council. lThe Director of Law
shall be an attorney at law in good standing in the State of Ohio and
shall have had at least five years' experience in advising or
representing political subdivisions in Ohio.

WHEREAS, R.C. 1.62 states in pertinent part:'

References to particular county officers, boards, commissions, and ,
authorities mean, in the case ofa county that has adopted a charter '
under Article X, Ohio Constitution, the officer, board,_commission,

or authority ofthat county designated by or pursuant to the charter

to exercise the same powers or perform the same acts, dutie-s, or
functions that are to be exercised or performed under the
applicable section of the Revised Code by officers, boards,
commissions, or authorities`of counties that have not adopted a
charter. ~ - '

 

AGREEMENT GovERNINGTHE Durlts, PowERs mo REsPoNslaluTlEs oFTHE CuYAHoGA Couer Pnosecuron's OFFlcE ANo DEPARTM ENT or LAW
PAGE 2 oF 10 '

CaSe: 1219-CV-00318-SL DOC #Z 1-3 Filed: 02/11/19 ~3 Of lO. Page|D #Z 73-

WHEREAS, Section 2.03(12] of the Cuyahoga County Charter empowers the County

Executive:

To conduct collective bargaining regarding wages and 7
compensatory benefits with any recognized employee bargaining
unit, in conjunction with the Hurnan Resource Commission, and
administer uniform personnel procedures for all County employees

WHEREAS, Section 3.09(2)-(4) of the Cuyahoga County Charter empowers the-County
-Counci|:` ' y

` (2) To establish departments, and divisions and sections within 7
departments, under the supervision of the County Executive, and
such boards, agencies, commissions, and authorities, in addition to
or as part of those provided for in this Charter, as the Council
determines to be necessary for the efficient administration of the
County. '

(3) 'To establish procedures under which the'County Executive may
employ experts and consultants in connection -with the -
administration ofthe affairs ofthe County.

(4) To establish procedures governing the making of .County'
contracts and the purchasing of County supplies and equipment
pursuant to competitive bidding.
WHEREAS, the Cuyahoga County Prosecutor and the Director of Law, in civil matters, have
agreed to further define the roles oftheir offices in representingCuyahoga County; and
WHEREAS, the Parties desire to achieve an agreement regarding the respective
responsibilities of the Cuyahoga County Prosecutor and the Director of l.avv without having to go
through a formal charter amendment process.
NoW THEREFORE, for valuable consideration, the validity and sufficiency of which is hereby

acknowledged the Parties agree as follows:

 

AGRE£MENT GovERNlNG THE DunES, POWERSAND RESroNslslurlEs oFTHE Cu‘mHooA CouNTY Pnos¢-:curon's Orrice Arvo DEPARWENT oF LAw
PAGE 3 OF 10

1.

CaSe: 1219-CV-00318-SL DOC #Z 1-3 Filed: 02/11/19 _4 Of lO. Page|D#. 74

Roles of the Cuyahoga County Prosecutor’s Office and Department of Law._

The_Cuyahoga County Prosecut`or's Office:

i`v.

The Cuyahoga County Prosecutor's Office shall handle all criminal matters
without any interference

The Cuyahoga County Prosecutor's Office shall advise and represent the
Cuyahoga County Courts and judges in all matters, including |itigation,
except as otherwise expressly specified in this division of duties

The Cuyahoga County Prosecutor's bffice shall advise and represent the
Cuyahoga County Board of Elections, Libraries and Library Boards, Board
of Hea|th, N|etroHealth Board of Trustees, Board of Developmental
Disabilities, Alcohol, Drug Addiction & Niental Hea|th Services, Vetera'ns
Service Commission, So|diers and Sailors Nlonument Board of Trustees,
Soi| & Water Conservation District, Community-Ba`sed 1 Corrections
Facility’s Governing Board, County Budget Commission, and the l-luman
Resource Commission in all matters, including litigation.

The Cuyahoga County Prosecutor's Office shall advise and represent
townships in Cuyahoga County in all matters, including litigation.

The` Cuyahoga County Prosecutor's O`ff`ice shall advise and represent
Cuyahoga County's health and human services agencies in child support _
enforcement under CSEA, prosecution of abuse, neglect, and dependency
complaints for DCFS and Senior and Adult Services, and quasi-criminal or
civil enforcement proceedings - The Prosecutor’s Office shall also
represent the County's interest in adoption proceedings, which involve a
youth in the permanent custody‘of_DCF$. The Prosecutor's Office shall be
responsible as the primary |itigators for claims against the Department of
Children and Fami|y Services in all but labor and employment litigation for
which the Lavv Department shall be the primary litigators. The Law
Department and Prosecutor's Office can choose to serveas consulting

counsel on cases for which they are not the primary litigator.

 

AGREEMENT GovERNlNG THE Duriss, Powerts ANo R£sPoNslBluTlEs or THE CurAHOGA COL\NT¥ Pnos£cUTon‘s Omce sua DEPARTMENT oF LAw

PAGE4 OF 10

CaSe: lilQ-CV-OOSlS-SL DOC #Z 1-3 Filed:r 02/11/19. 5 Of lO. PaQe-|D #Z 75 _

b. The Cuyahoga County Department of l.aw:

The Department of Law shall advise and represent the County of Cuyahoga,
Executive, County Council, lnspector Genera|,7 Charter Review7 Commission,
- departments, agencies, offices, employees boards and other authorities
responsibie to the County Executive or Council on all legal matters, including labor
negotiations and litigation unless otherwise expressly specified in this Agreement.
The Law Department shall also be responsible for Court-re|ated contracts and
labor negotiationsl With respect to court litigation, the following procedures shall

be follow-eds y
1i. n ' Except as provided in subsection 1(a)(v) and sub-sections ii, iii,, iv, v, vi, and
vii herein, the Law Department shall be responsible as the primary
litigators for all of the County offices, including all County offices,
_ departments-and other authorities responsible tothe County Executive
and Council, such as the Fiscal, lVledica| Exarniner, Clerl< of Courts, Public
Works, Law, Treasurer, Sheriff, Economic Development, Hea|th l and
Human Services, Purchasing (Office of Procurement and Diversity), Hurn_an
Resources, Public Safety and lusticel Affairs, information Techno|ogy, and
Communications Departments, County taw Library, Charter Review
Commission, the County Pianning Commission, and the Solid Waste
District. The Prosecutor's Office can choose to serve on these matters in a
consulting capacity to the Law Department. 7
ii. The Prosecutor's Office shall be responsible as the primary litigators for all
t litigation brought against the i\/ledical Exa`miner or the Sheriff and/or its
employees concerning law enforcement~related operations and functions,
including, but not limited to, all litigation brought by or on behalf of
arrestees, pretrial detainees or inmates. The Law Department can choose
to serve in a consulting capacity on these matters to the Prosecutor's
Office.r lt is understood and agreed_that the Law Department shall still

serve'as the primary litigators for the Sheriff and l\/ledical Examiner

 

` AGREEMENT GOvERNlNG THE DuTiES, PowEnsANo RcsPoNsmiunEs oFTi-lE CuvnHoGA CouNTv Paosscuroa's OFFlcE AND DEPARTMENT or LAw 1
Pnets or 10

CaSe: lilQ-CV-OOSlS-SL DOC #Z 1-3 Filed: 02/11/19 6 Of lO. Page|D #Z 76

Departments on labor and employment litigation, contractual disputes,
and purchasing ' '

iii. Board of Revision:
The County Law Department shall handle all contractual, purchasing, and
labor and employment issues with the Board of Revision, its_ employees,
and its hearing officers. The Prosecutor's Office shall continue to handle
all Board of Revision appeals and shali advise the Board of Revision on all
realproperty tax matters. 80th offices will work to prevent conflict in the
|itigation. 7

iv. Foreclosure:_
The Prosecutor's Offlce shall continue`to handle all foreclosure act_ions.

v. Public Defenders:
The Prosecutor’s Office shall continue to handle the defense litigation for
the Public Defender's Office and shall work with the Law Department if
there is a conflict. -

vi. County W'orkers Compensation:
The County Executive's Office shall administer, through third-party
administrators or'otherwise, ali County employee Workers' Co'mpensat`lon
C|aims, and the County Prosecutor“s Office shall continue to handle the
workers compensation appeals filed by the employer or employee in any

court, including mandamus or other relief for disability benefits

 

AGREEMENT GDVERNING THE DUT|ES, POWERS AND RESPONS\B|L[TIES OFTHF. cUYAHOGA COUNTY PROSECUTOR'S ‘DFFlCE AND DEPAR"I`MENT OF LAW
PAGE 6 or 10 '

CaSe: lilQ-CV-OOSlS-SL DOC #Z 1-3 Filed: 02/11/19 7 Of lO. Page|D #Z 77

vii. Real Party in lnterest:
it is understood that if litigation is against a party represented by the
Prosecutor's Office, and the County is named as a nominal party in order
to bind the County by judgment, the case remains within the jurisdiction
of the Pros'ecutor's Office. if, however, the County is an actual party in
interest in a multi-party litigation where the County's interest is directed
by the County Executive or ` Councii, the Law E)epartment and the
Prosecutor's Office shall each represent their respective clients’ interests
in accordance with the other provisions ofthis Agreernent.
2. Designation of Law Department Attorneys as Assistant Prosecuting Attorneys.

The Cuyahoga County Prosecutor shall designate ali current and future attorneys
in the Law Department doing litigation for the County as Assistant Prosecutingattorneys,
unless for good cause shown. lt is understood and agreed that the Law Department’s_
lawyers will appear in Court pursuant to this designation by the Prosecutor and shall so f
indicate on all pleadings filed in Court.

3. inspector General:

Notwithstanding the provisions ofSection 2_(b], the inspector General shall have the right

 

to_s'e'ek'ie‘ga'l'a'dvice_a‘n'drepresentation on any matter, including iitigation, from theProsecutor"s
Office in addition to the Law Department. if the inspector General determines that the La_w
Department is confiicted, the inspector General shall seek such advice and representation from
the Prosecutor's Office. `
4. Labor Matters:

The County Law Department shall handle all labor negotiations and labor grievances for
the County empioyees, with the exception of the County Prosecutor's Office person nel.
5. Settlement of Litigation:

The Prosecutor and Law Department agree that decisions regarding settlement of
litigation belong to the client and shall abide by the Ohio Rules of Professional Conduct in ali such
matters. On matters handled by the Prosecutor_’s Office, the Law~Department shall assist the

Prosecutor’s Office in consulting with the client regarding settlement decisions and`to obtain

 

AGREEMENT GovERmNG THE DuTIES, PowEns ANo ResFoNslBlLlTlEs oFTHt CuvAHoGA CouN'nr PRosEcu'ron's OFncE mo DEPARTMENT or LAw
7 PAGE? or 10 »

CaSe: f|_if|_9-CV-OO?>Z|_8-SL7 DOC #Z 1-3 Filed: 02/11/19 8 Of lO. Page|D #Z 78

settlement authority when needed. Both offices shall coordinate to ensure communications with
the client occur in a timely fashion and to avoid last minute requests for settlement authority.
The parties shall equally cooperate in a timely fashion on securing attendance of client
representatives at depositions and court appearances.

6. Outside Legal Counsel:

For retention of outside legal counsel pursuant to O_RC 305.14(A), the County Council and
County Executive or designee shall each select their own outside legal counsel, and the County
Prosecutor shall promptly apply for the appointment of the selected outside counsel in
accordance with ORC 305.14(A),_ unless the County Prosecutor determines that there is a conflict
of interest, ethical or competence reasons for not doing so. in that case, the County Prosecutor
will promptly advise the selecting party so as to allow for the selection of another outside legal
counsel. it is understood and agreed that contracts for legal services with outside legal counsel
shall be entered into between the County and the outside legal counsel, and the Council and_Law
Department shall each be respectively responsible for monitoring and handling the billing for
outside'legal counsel retained by them. This provision does not apply to the appointment of
outside legal counsel under ORC 305.14(B) and 309.09(€).

7. Contracts:

The Law Department shall be responsible for the drafting and legal approval, including
final approval as to form and correctness, ofa|| contracts, including all debt issuance documents,
for the County, County Executive, Council, departments, agencies, offices, and empioyees. As a
service to the County, the County shall establish an electronic notification system to notify the
County Prosecutor of ali contracts before they are heard by the applicable county approval `
authority (i.e,- County Council, Board of Control, or Contracts and Purchasing Board), and the
Prosecutor shall notify the County of any objections (e.'g., any potential criminal or confiict'of
interest issues related to the contractor) that the Prosecutor _in good faith has to any specific
contract before it is awarded by the ap provai¢authority. The Prosecutor_’s O_ffice shall notifythe
Law Department of any such objections within three calendar days of its receipt ofthe electronic

` notification if there is a reason for any further full contract review ofa specific contract.

 

AGaEeMENT Govsrvvlns nrs Du‘nss, PowERs ANo ResPoNsilelTlts or me CurAHoGA County Pnostcuton's Orsrce AND DEFARTMENT or LAw
PAGE 8 oF 10

CaSe: 1219-CV-00318-SL DOC #Z 1-3 Filed: 02/11/19 9 Of lO. Page|D #Z 79

8. Personnel in the Offlces:

The'County Prosecutor and the Law Director shall in good faith coordinate the use and
assignment of their departments, including the need for an attorney from the other office to
serve in a consulting capacity on any court matter, in a manner that avoids duplication and to
ensure that the departments have lawyers of sufficient experience in the areas required to
represent the County. When one office provides a consulting attorney on a matter, it is
understood and agreed that the consulting attorneys serve in an advisory capacity to assist the

primary litigators. The primary litigators are the ones responsible for the litigation and for making
` ` all decisions related to such litigation and do not need the approval ofthe consulting attorney on
such decisions All the litigators on a case shall work in good faith to cooperate as a cohesive
team. Both departments agree to provide staff to the other department with the needed or
unique talents for projects for the County, if needed. The staff of each office shall treat each
other respectfully and in a professional manner, with both offices understanding that their
highest priority is providing excellent legal services to their respective clients.

9. Coliaboration Betweenl Departments:

The Cuyahoga County Prosecutor’s Office and Department of i_avv shall continuously work _
in good faith and collaborate to avoid any conflicts of interest. The offices are hereby authorized
to designate each other as special counsel on matters in which they are conflicted or where they
may need assistance from each other.

10. _ Collaboration' Between the Prosecutor's Office and Law Department on information

Technology Purchases: _ 1 _

The Law Department and the Prosecutor’s Office'shall to the extent possibie, collaborate
land coordinate together to realize taxpayer savings through joint purchases, such as through
collaboration on purchasing online legal services like Westlaw and LexisNexis. '

11._ Binding Agreement _
This Agreement shall be binding on the offices and may only be amended through a

written agreement

 

AG REEMENT Govsmvm s 'rH E DurlEs, PowEns mr o RcsPoNsisluTlEs estes CuYAHOGA CouNT'r PnosecuToR’s OFFlcé Ano D EPAR‘\'MENT Or LAW
PAGE 9 or 10

CaSe: lilQ-CV-OOSlS-SL DOC #Z 1-3 Filed:\ 02/11/19 10 Of lO. Page|D #Z 80

iN lilil.lT|\iES.S`ii\ilri'l-LREOFj the Parties have hereunto set their hands bytheir duly-authorized

respective officer(s), and affixed the seals of said parti`es:

CUYAHOGA COUNT\' EXECUT|VE'S OFFICE.

 

Eclward FitzGerald'

Print i\iam_e_:
|ts: -Co_untv Executive

%> 7_//3<

Date':`

CUYAHOGWIY PROSECUTOR'S OFF|CE:
C.

Bv= i/.iri/l /JlLiJ-:

Print Narne: <Timethyj. i‘vicGinty

lts: County Prosecutor

 

Date:

 

CUYAHOGAC UN`fY Wi.:
Print Name: C. Ellen ConnallvA/

lts: President

f ar 745/33

Date:

 

CUYAHOGA'COUNTY DEPARTMENT UF LAW:
By: /('éb~/\ /.© (:; t /LM£\,J
U l
Print Narn'e: l\/iajeed-G. l\/lakhlouf
its: Dir.ect-or of L-a'w

Date: li\'u;;e.-& 1911 ‘Zsc»i'-s _

 

enactment Govtn`nmc nrs D_u‘nss`, P-ow_an_`s 'A`rin R_espons_isiun_ss'o F.Tn`s Cur.di-ioen"€ounw PRQSEC_L;TQH'S`OFHCE Ano.t>_ sentiment or an `
P_Aeezo or 10

